DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s):
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. A reference character does not exist for claim 10’s, “plurality of closed pattern active regions”.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ services of a competent patent draftsperson outside the Office, as the U.S. PTO no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
The 9 MAR 2022 amendment to claim 15 obviates the objection noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 9 MAR 2022 amendment to claim 15 overcomes the rejection noted in the previous Office action.
See previous Office action for quotations of 35 U.S.C. 112(b).
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13, describes, inter alia, “at least one closed pattern active region”. The description renders claim 13 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 13. The described portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the description and earlier recited elements in claim 10. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim 14 recites, inter alia, “the larger closed patterns” and “the inclined portion.” The recitations render claim 14 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 14. The recited portions are amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the recitations and earlier appearing elements. For example, cf. line 3 of claim 10 and claim 11, respectively. Applicant is reminded that ambiguity in claim scope fuels conflict.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of 35 U.S.C. 102 and 103.
Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over embodiments of Huang (US 9704816; below, “Huang” – previously cited 25 MAY 2021 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 10, Huang in FIGS. 1, 3A-5 and related text, e.g., Abstract, cols. 1-9, discloses an active region structure (e.g., annotated FIG. 1), comprising:

    PNG
    media_image1.png
    591
    617
    media_image1.png
    Greyscale
	a plurality of closed pattern active regions (Giving the term “closed pattern active regions” its BRI, Huang’s 104 and 108a satisfies this element because 104 and 108a indicate device cells insulated from one another. MPEP §§ 2111 and 2131 (not an ipsissimis verbis test).) located on a substrate (e.g., 200), wherein the closed pattern active regions (104 and 108a) are in contact with each other and form a larger closed pattern (150), wherein a first boundary (thicker, dotted line) of the larger closed pattern (150) extends along a horizontal direction (X), and a second boundary (thinner, dashed line) of the larger closed pattern (150) extends along a vertical direction (Y).
Thus, Huang anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Huang’s active region structure cannot constitute each and every claimed element, it would have been obvious … to modify the structure of Huang because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. embodiments of Huang. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 11, Huang discloses the active region structure according to claim 10, further comprising a plurality of inclined portions (104) located in the larger closed pattern (150), wherein the inclined portions (104) do not contact the larger closed pattern (150), wherein the inclined portions (104) are arranged along a first direction (S - perpendicular to both horizontal and vertical directions), wherein the first direction (S) is different from the horizontal direction or the vertical direction.
RE 12, Huang discloses the active region structure according to claim 11, wherein the larger closed pattern (150) comprises the first boundary (thicker, dotted line), the second boundary (thinner, dashed line) and a third boundary extending along the first direction (S).
RE 13, insofar as definite, Huang discloses the active region structure according to claim 10, wherein at least one closed pattern active region comprises an irregular polygon with more than six corners. Giving the term “closed pattern active region” its BRI, Huang’s 104 and 108a satisfies this element because 104 and 108a include more than six corners. MPEP §§ 2111 and 2131.
RE 14, insofar as definite, Huang discloses the active region structure according to claim 10, wherein the larger closed patterns (150) have different widths, wherein the maximum width is greater than 1.3 times and not greater than 2 times a width of a short side of the inclined portion (104).
Claims 10-14 are rejected.
Remarks
The 9 MAR 2022 amendments (CLM) to claims 15, 16, and 18 have been noted and entered.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 15-20 are allowed primarily because the references of record, singly or in combination, cannot anticipate or render obvious the limitations noted therein.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Applicant’s Amendments and/or Arguments
Applicant’s 9 MAR 2022 rebuttal arguments (REM pages 8-10) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Applicant asserts that Huang does not explicitly teach that the closed pattern active regions are in contact with each other and form a larger closed pattern. REM page 9. The Office finds applicants’ assertion to be unpersuasive.
As noted in the claim 10 rejection above, Huang teaches closed pattern active regions, e.g., 104 (device cells) and 108a (first part of shallow trench isolation), are in contact with each other and form a larger closed pattern (150). See border structure 106, which functions as outer periphery of device region 102, i.e., continuously surrounds 102. Hence, applicant’s assertion is not persuasive.
In view of these remarks, applicant’s arguments vis-à-vis patentability are not persuasive. Accordingly, claims 10-14 are rejected.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815